A husband is not a competent witness for or against the trustee of his wife’s separate estate in a suit between the trustee and a third person in relation to the trust estate.
The principle which excludes the testimony of husband or wife, where the other is a party, or interested in the suit, depends merely upon the relations existing between the witness and party, and not at all upon the interest of the witness in the event of the suit. It is not, therefore, affected by sections 398 and 399 of the Code of Procedure.
(S. C., 4 Sandf. 596; 9 N. Y. 153.)